Citation Nr: 0944399	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-43 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right great toe injury.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1956 to 
January 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The instant claims were before the Board in June 2008, at 
which time the Veteran's claims were denied.  The Veteran 
appealed the Board's June 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court) and, in April 
2009, the Court granted a Joint Motion for Remand (Joint 
Motion), vacating the Board's June 2008 decision with respect 
to the instant issues and remanding the Veteran's claims to 
the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board's June 2008 denial was vacated by 
the Court in April 2009 and the current claims remanded for 
further consideration.  For reasons set out in greater detail 
below, the Board finds that the issues of whether new and 
material evidence has been submitted sufficient to reopen 
claims of service connection for residuals of a right great 
toe injury and stomach disorder must be remanded for further 
development prior to a Board decision.

The Veteran was previously denied service connection for both 
a right toe condition and a stomach disorder in a June 1987 
rating decision.  This decision indicates that the Veteran's 
claim for residuals of a right great toe injury was denied 
due to the lack of a current diagnosis of a chronic 
disability, and the claim for a stomach disorder was denied 
on the basis the Veteran's disability was not etiologically 
related to his active service.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

The Board observes that, following the Veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  
Specifically, the April 2004 VCAA notice did not sufficiently 
inform the Veteran of the basis for the prior RO denial.  
That being said, the Board concludes that a remand is 
necessary to provide appropriate VCAA notice regarding the 
Veteran's request to reopen his claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

As the April 2004 VCAA notice did not properly inform the 
Veteran of the basis for the previous denial of his claims, 
the instant case must be remanded to provide him with 
sufficient notice conforming to Kent.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claims of service connection for 
residuals of a right great toe injury 
and a stomach disorder.  Specifically, 
the Veteran should be informed of the 
basis for the previous denial of 
benefits, as well as what evidence and 
information is necessary to reopen his 
claims of service connection for 
residuals of a right great toe injury 
and a stomach disorder.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


